Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Arguments
35 USC § 102/103
Applicant's arguments filed 08/01/2022 regarding claim 1 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argued Suwito does not disclose that the system is configured such that an instrument head can be connected the an outer hollow sheath which receives a retravel device therethrough. The Examiner respectfully disagrees.
The Examiner agrees that Fig.35 illustrates the connection between the medical implant 20 and fastener 20 at distal end of sheath 220 on page 7 of the remark, however, claim 1 recites “wherein after grasping the instrument head, the grasping mechanism is movable to retracted position to position the instrument head for connection to the hollow shaft of the instrument assembly”. The Examiner respectfully contends that: 
1. The connection to the hollow shaft recited in claim 1 is intended use of a functionally recited element (instrument head), thus does not structurally limits the claim; 
2. Outer sheath 200 is surrounding an inner sheath 210, which surrounds the torque transmitting sheath 220 that encloses a cinching sheath 230, surrounding the wire and loop elements 180 190 (as seen in Fig.34-41), thus sheath 200 is in connection, or joined together with the instrument head, by all the sheaths (210 220 230) together, which established a connection [0144-145].
For the reasons above, the, 35 USC § 102 rejections regarding claims 1-6, 9-10 included in Office Action mailed 05/16/2022 has been maintained. Consequently, the 35 USC § 103 rejection of claims 7-8; 11; 12, 22; which depending on claim 1, included in Office Action mailed 05/16/2022 has been maintained.


35 USC § 102 rejections included in Office Action mailed 05/16/2022 regarding claim 23, and 35 USC § 103 rejection regarding claim 21 has been withdrawn per Applicant’s argument filed 08/01/2022 being persuasive. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the breakaway member and the tether are configured to decouple from the instrument head when the grasping mechanism is removed from the hollow shaft of the instrument assembly” in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwito (US 20160213919 A1).
Regarding claim 1, Suwito teaches an instrument head retrieval- removal system for use in a surgical procedure, comprising:
An instrument assembly having a hollow shaft (catheter 100 having hollow outer sheath 200 Fig.34); and 
A retrieval device having a hollow inner shaft (torque transmitting sheath 220 Fig.34), the hollow inner shaft of the retrieval device being slidably received within the hollow shaft of the instrument assembly ([0141-150]);
Wherein the retrieval device further includes a shaft (sheath 230 Fig.36) slidably received within the hollow inner shaft of the retrieval device (Fig.35-36) and a grasping mechanism (wire element 180 loop 190) connected (in contact with) to the shaft of the retrieval device;
Wherein the grasping mechanism is movable between a retracted position (Fig.35) wherein the grasping mechanism is housed within the hollow inner shaft (220) of the retrieval device (Fig.35), and an extended position (Fig.36) wherein the grasping mechanism extends from a distal end of the hollow inner shaft of the retrieval device and the hollow shaft of the instrument assembly (Fig.34-36) to engage an instrument head (medical implant 10);
Wherein after grasping the instrument head, the grasping mechanism is movable to the retracted position to position the instrument head for connection to the hollow shaft of the instrument assembly (Hollow outer sheath 200 is in connection, or joined together with the instrument head, by all the sheaths (210 220 230) together surrounding the wire and loop elements 180 190, establishing a connection [0144-145] Fig.41-42). 
Regarding claim 2, Suwito teaches wherein a distal tip of the hollow inner shaft of the retrieval device protrudes from a distal end of the instrument assembly (distal end of 200) when the hollow inner shaft (220) is fully received within the hollow shaft of the instrument assembly (grasping mechanism constitute part of the retrieval device, distal tip of loop 190 protrudes from distal end of transmitting sheath 220 when the end of transmitting sheath 220 is align with distal end of outer sheath 200 during the process of retrieving Fig.34-36).
Regarding claim 3, Suwito teaches wherein the grasping mechanism includes a loop (190) configured to engage a tether (cross like piece 30 Fig.21) connected to the instrument head (head portion of medical implant 10 Fig.23-28).
Regarding claim 4, Suwito teaches wherein the loop has a loop area that expands (Fig.35-37) when it is moved to the extended position.
Regarding claim 5, Suwito teaches wherein the loop has one of an oval shape and a diamond shape when in the extended position (Fig.34, 37-38).
Regarding claim 6, Suwito teaches wherein the loop is formed from a wire that is bendable but maintain its shape when in the extended position (flexible wire loop [0026] maintaining its shape at the extended position Fig.37).
Regarding claim 9, Suwito teaches wherein the instrument assembly includes at least one tube connectable to at least one of a suction source and/or an irrigation source (irrigation port 114  connecting to irrigation tube shown in Fig.2), and at least one knob (irrigation port 114 Fig.2) for selectively controlling suction and/or irrigation source. 
Regarding claim 10, Suwito teaches the instrument head retrieval removal system further comprising the instrument head (head portion of implant 10 Fig.23-28) the instrument head including a breakaway member (post 24 Fig.21); wherein the teether is connected to the breakaway member (piece 30 connects to post 24 Fig.21-22); and wherein the breakaway member and the tether are configured to decouple from the instrument head (capable to decouple as separate components shown in Fig.21) when the loop is pulled through the hollow inner shaft of the retrieval device, and wherein the hollow shaft (200) of the instrument assembly is configured for connection with the instrument head  (Hollow outer sheath 200 is in connection, or joined together with the instrument head, by all the sheaths (210 220 230) together surrounding the wire and loop elements 180 190 retained the medical implant 10 Fig. 23-28, which establishing a connection [0144-145] Fig.37-42).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Hartley (US 20070239141A1).
Regarding claim 7-8, Suwito teaches wherein the grasping mechanism includes a shaft (230 Fig.37) connected to the loop (190) and received within the hollow inner shaft (220) of the retrieval device, and showing the actuation of the sheath 230  (being pushed towards the desire position [0115, 0131]), however, does not explicitly disclose an actuator connected to the shaft adjacent to a proximal end of the retrieval device, for performing such movement.
Hartley in the art of medical grasping device, teaches a grasping device including control wires forming a loop at the distal end (fig. 2 grasping wire 17 [0048]), the grasping wires including a shaft (control member 9 fig.2 [0046-48]), and the actuating motion performed by actuating the proximal end section of a sliding handle 9 (e.g. actuator [0048]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include proximal actuating section of a handle to performing actuating motion of advancing/retrieving the handle, such as that taught by Hartley, to yield a predictable result of actuating the grasping loop.
Regarding claim 8, Suwito and Hartley teaches limitation stated above, Suwito further teaches wherein the hollow inner shaft of the retrieval device (220) is insertable into (guiding medical implant [0141]) a proximal opening of the instrument assembly (inserted within 200 of catheter 100 [0141-150]).

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Applicant Admitted Prior art (hereinafter refers to as AAPA).
Regarding claim 11, Suwito teaches wherein the instrument head includes a body portion (see Fig.35), however, does not explicitly disclose a foam material on the body portion.
Specification of AAPA PG-Pub in the same field of endeavor of medical instrument, para [0043] recites “As illustrated in FIG. 5, the instrument head (101) further includes a foam or absorbent member (114) received about the retaining portion (112). The foam (114) may be used to retain a lens cleaning solution for use in cleaning the lens of a laparoscope used during a surgical procedure, as known in the art.” 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include a foam material on a body portion of an instrument head, such as that taught by AAPA, as a known technique in the medical instrument art to yield a predictable result of retaining liquid such as lens cleaning solution.

Claims 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Fleming (US Patent Application Publication No.2009/0157115 A1).
Regarding claim 12, Suwito teaches limitation stated above, and varies embodiments of fastener 20 (Fig.3,9, 13, 15-22), however, does not explicitly disclose the fastener being magnetic.
Fleming in the art of medical instrument teaches retrieving an instrument, and the instrument head includes a magnetic tab (head 24 is magnetic material [0026] Fig.2) for engagement with an instrument head delivery and removal device (retrieval catheter [0026] Fig.3).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include a magnetic tab for engagement with an instrument head delivery and removal device, such as that taught by Fleming, as one of the desired configuration of the Suwito’s fastener to yield a predictable result of retrieving the instrument head.
Regarding claim 22, Suwito teaches limitation stated above, and varies embodiments of fastener 20 (Fig.3,9, 13, 15-22), however, does not explicitly disclose the fastener being retrieving magnetically.
Fleming in the art of medical instrument teaches retrieving an instrument, teaches an alternative method of retrieving an instrument, which both instrument head delivery and removal device and instrument head is magnetized ([0026] Fig.3), so that the instrument head can be retrieve magnetically.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to magnetized the tip of the retrieval device, such as that taught by Fleming, as a suitable alternative retrieving technique to yield a predictable result of retrieving the instrument head.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suwito in view of Hart (US Patent 5569269 A).
Regarding claim 21, Suwito teaches limitation stated above, and grasping mechanism (wire/loop 180 190) advancing and retracting [0111] Fig.34-42. However, Suwito does not explicitly teaches a spring-loaded actuator biasing mechanism configured to move the grasping mechanism.
Hart in the art of surgical grasping device teaches a suitable alternative method of advancing and retracting wire-like grasping mechanism (15/20 Fig.2, Fig.4) by a spring-loaded biasing element (110 Fig.1, 2) connecting to the end of the grasping mechanism (65 70 Fig.4) and the spring-loaded biasing element (110) being configured to move the grasping mechanism into and out of a distal portion 40 a shaft 10 (Col.9:44-67, Col.10:10-15).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Suwito to include a spring-loaded actuator connected to the grasping mechanism, such as that taught by Hart, so that the grasping mechanism is being actuated into and/or out of a hollow shaft, as a suitable alternative performing equivalent function of advancing and retracting wire-like grasping mechanism in and out of a shaft.


Allowable Subject Matter
Claim 23 allowed.
The following is an examiner' s statement of reasons for allowance: 
The invention of independent claims 1 recites “the instrument head including a breakaway member and a tether connected to the breakaway member…wherein the breakaway member and the tether are configured to decouple from the instrument head when the grasping mechanism is removed from the hollow shaft of the instrument assembly”.
Suwito (US 20160213919 A1) teaches instrument head retrieval-removal system including an instrument assembly having hollow shaft, grasping mechanism including loop, instrument head having a post and fastener, and the loop is movable between a retracted position, the loop is housed within the hollow shaft and an extended position wherein the loop extends from a distal end of the hollow shaft to engage the tether of the instrument head; however, Suwito does not teach nor suggest “the instrument head including a breakaway member and a tether connected to the breakaway member…wherein the breakaway member and the tether are configured to decouple from the instrument head when the grasping mechanism is removed from the hollow shaft of the instrument assembly” as in the context of independent claim 23. 
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795 

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795